DETAILED ACTION
The following Office action concerns Patent Application Number 16/535,400.  Claims 1-20 are pending in the application.  Claims 1, 3-11 and 19 are withdrawn from consideration as being drawn to non-elected inventions or species.  
The applicant’s amendment filed December 8, 2021 has been entered.
The declaration of Mr. Mori filed July 29, 2021 has been considered.
The previous rejection of claims 2, 12-18 and 20 under 35 USC 102/103 over Fukuda et al is maintained in this action and discussed below.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12-18 and 20 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Fukuda et al (US 2016/0223910, first published on 4/30/2015 as WO 2015/060231).
Fukuda et al teaches a conductive composition comprising a conductive polymer, a water soluble polymer and a solvent (par. 15).  The conductive polymer includes polyaniline having a carboxylic acid substituent on the phenyl ring (par. 25-26).  The water soluble polymer is polyvinylpyrrolidone having alkythio end groups (par. 27).  The number of vinylpyrrolidone units in the water soluble polymer is 10 to 100,000 (par. 27).  The weight average molecular weight of the water soluble polymer is 1000 to one million (par. 115).  A polymer having 10 vinylpyrrolidone units and two octadecyl thiol endcaps would have a molecular weight of about 1685, which is within the claimed range of 600-2000 in claim 14.  The solvent includes 
The limitation(s) regarding purifying the water soluble polymer is a product by process limitation. Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the conductive composition of Fukuda et al includes the claimed water soluble polyerm, the product by process limitation(s) is satisfied.  
Fukuda et al is silent with respect to rate of flow through a nylon filter.  However, the teaching of Fukuda et al has rendered obvious and/or anticipated the instantly claimed composition including the specifically claimed conductive polymer and water soluble polymer and the claimed molecular weight and amounts thereof.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed rate of flow through a nylon filter to naturally arise in the composition of Fukuda et al.
Regarding claim 12, Fukuda et al is silent with respect to the in-liquid particle number of an aqueous solution of the water soluble polymer.  However, However, the teaching of Fukuda et al has rendered obvious and/or anticipated the specifically claimed water soluble polymer and the claimed molecular weight of the polymer.  Therefore, it is reasonable that a person of 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed polymer components and resultant properties would have been obvious to a person of ordinary skill in the art since Fukuda et al teaches a conductive composition containing each of the recited polymers within the claimed ranges and/or properties.
Response to Arguments
The applicant argues that comparative data shows that when the water soluble is not purified by the claimed process, then the claimed rate of flow through a filter is not satisfied. However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s composition with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of In re Clemens, 206 USPQ 289 (CCPA 1980).  
The applicant argues that examples b-1 to b-5 of Fukuda et al do not satisfy the in-liquid particle number test of instant claim 12, as shown in the declaration of Mr. Mori.  However, none of examples b-1 to b-5 of Fukuda were relied upon in the grounds of rejection above, because each of examples b-1 to b-5 has a molecular weight which is well outside the claimed molecular weight range of 600-2000 of claim 14.  As stated above, Fukuda teaches that polymer B has 10 or more vinylpyrrolidone units (par. 27).  A polymer having 10 vinylpyrrolidone units and two octadecyl thiol endcaps would have a molecular weight of about 1685, which is within the claimed range 600-2000.  Therefore, even if examples b-1 to b-5 do not satisfy claims 12 and 14, the complete teaching of Fukuda et al does satisfy the instant claims.  
The applicant argues that comparative example 2, which has a particle number and flow rate outside the claimed ranges, corresponds to the teaching of Fukuda et al.  However, the applicant’s polymer B-6 of comparative example 2 has a dodecyl thiol end group.  Fukuda teaches that a dodecyl thiol end group produces inferior results (par. 182).  Polymers b-4 and b-5 of Fukuda, which both have dodecyl thiol end groups, are used only in the comparative examples in Fukuda (see Tables 1 and 2).  
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 10, 2022